 

 Loan No.: 502858289
 Oakview Plaza

 
PROMISSORY NOTE
 
$27,500,000.00
 
as of December 20, 2006
 
FOR VALUE RECEIVED, the undersigned, LVP OAKVIEW STRIP CENTER LLC, a Delaware
limited liability company (Borrower”), having an address c/o The Lightstone
Group, 326 Third Street, Lakewood, New Jersey 08701, jointly and severally
promises to pay to the order of WACHOVIA BANK, NATIONAL ASSOCIATION, a national
banking association (together with its successors and assigns, “Lender”), at the
office of Lender at Commercial Real Estate Services, 8739 Research Drive URP -
4, NC 1075, Charlotte, North Carolina 28262, or at such other place as Lender
may designate to Borrower in writing from time to time, the principal sum of
TWENTY-SEVEN MILLION FIVE HUNDRED THOUSAND AND 00/100 DOLLARS ($27,500,000.00),
together with interest on so much thereof as is from time to time outstanding
and unpaid, from the date of the advance of the principal evidenced hereby, at
the rate of five and forty-nine hundredths percent (5.49%) (the “Note Rate”),
together with all other amounts due hereunder or under the other Loan Documents
(as defined herein), in lawful money of the United States of America, which
shall at the time of payment be legal tender in payment of all debts and dues,
public and private.
 
ARTICLE I
 
TERMS AND CONDITIONS
 
Section 1.1 Computation of Interest. Interest shall be computed hereunder based
on a 360-day year and based on the actual number of days elapsed for any period
in which interest is being calculated, including, without limitation, the
Interest Only Period (hereinafter defined), as more particularly set forth on
Schedule A attached hereto and incorporated herein by reference. Interest shall
accrue from the date on which funds are advanced hereunder (regardless of the
time of day) through and including the day on which funds are credited pursuant
to Section 1.2 hereof.
 
Section 1.2 Payment of Principal and Interest. Payments in federal funds
immediately available at the place designated for payment received by Lender
prior to 2:00 p.m. eastern time on a day on which Lender is open for business at
said place of payment shall be credited prior to close of business, while other
payments, at the option of Lender, may not be credited until immediately
available to Lender in federal funds at the place designated for payment prior
to 2:00 p.m. eastern time on the next day on which Lender is open for business.
A payment in interest only, based on the payments set forth on Schedule A
annexed hereto, shall be made beginning on February 11, 2007 (the "First Payment
Date"), and continuing on the eleventh day of each and every calendar month
thereafter (each, an "Interest Only Payment Date") through and including January
11, 2012 (each, an "Interest Only Payment") (such period being referred to
herein as the "Interest Only Period"). Commencing on February 11, 2012 and
continuing thereafter on the eleventh day of each and every calendar month
thereafter through and including December 11, 2016 (each, together with each
Interest Only Payment Date is hereinafter collectively a "Payment Date"),
principal and interest shall be payable in equal consecutive monthly
installments of $155,969.48 each. On January 11, 2017 (the "Maturity Date"), the
entire outstanding principal balance hereof, together with all accrued but
unpaid interest thereon, shall be due and payable in full.
 

--------------------------------------------------------------------------------


Section 1.3 Application of Payments. So long as no Event of Default (as
hereinafter defined) exists hereunder or under any other Loan Document (as
hereinafter defined), each such monthly installment shall be applied, first, to
any amounts hereafter advanced by Lender hereunder or under any other Loan
Document, second, to any late fees and other amounts payable to Lender, third,
to the payment of accrued interest and last to reduction of principal.
 
Section 1.4 Payment of “Short Interest”. If the advance of the principal amount
evidenced by this Note is made on a date other than a Payment Date, Borrower
shall pay to Lender contemporaneously with the execution hereof interest at the
Note Rate for a period from the date hereof through and including the tenth
(10th) day of either (x) this month, in the event that the date hereof is on or
prior to the 11th of the month, and (y) the immediately succeeding month, in the
event that the date hereof is after the 11th of the month.
 
Section 1.5 Prepayment; Defeasance.
 
(a) This Note may not be prepaid, in whole or in part (except as otherwise
specifically provided herein), at any time prior to the Payment Date occurring
two (2) Payment Dates immediately prior to the Maturity Date (the “Lockout
Expiration Date”). In the event that Borrower wishes to have the Property (as
defined in the Security Instrument) released from the lien of the Security
Instrument (as hereinafter defined) prior to the Lockout Expiration Date,
Borrower’s sole option shall be a Defeasance (as hereinafter defined) upon
satisfaction of the terms and conditions set forth in Section 1.5(d) hereof.
Notwithstanding anything contained in this Note or any of the other Loan
Documents to the contrary, this Note may be prepaid in whole but not in part
without premium or penalty on any Payment Date (subject to the proviso below)
occurring from and after the Lockout Expiration Date provided (i) written notice
of such prepayment is received by Lender not more than ninety (90) days and not
less than thirty (30) days prior to the date of such prepayment, and (ii) such
prepayment is accompanied by all interest accrued hereunder through the date of
such prepayment and all other sums due hereunder or under the other Loan
Documents; provided, however, that if such prepayment is received on a day that
is not a Payment Date, Borrower shall pay interest on the outstanding principal
balance hereof immediately preceding such prepayment at the Note Rate for a
period from the date of such payment through and including the tenth (10th) day
of either (x) the month in which the prepayment occurs if such payment is made
prior to the 11th day of such month, and (y) the immediately succeeding month in
which the prepayment occurs if such payment is made after the 11th day of such
month. If, upon any such permitted prepayment on any Payment Date occurring on
or after the Lockout Expiration Date, the aforesaid prior written notice has not
been timely received by Lender, there shall be due a prepayment fee equal to the
lesser of (i) thirty (30) days’ interest computed at the Note Rate on the
outstanding principal balance of this Note so prepaid and (ii) interest computed
at the Note Rate on the outstanding principal balance of this Note so prepaid
that would have been payable for the period from, and including, the date of
prepayment through the Maturity Date, as though such prepayment had not
occurred.
 
-2-

--------------------------------------------------------------------------------


(b) If, prior to the Lockout Expiration Date, the indebtedness evidenced by this
Note shall have been declared due and payable by Lender pursuant to Article II
hereof or the provisions of any other Loan Document due to an Event of Default
by Borrower, then, in addition to the indebtedness evidenced by this Note being
immediately due and payable, there shall also then be immediately due and
payable a prepayment fee in an amount equal to the Yield Maintenance Premium (as
hereinafter defined) based on the entire indebtedness on the date of such
acceleration. In addition to the amounts described in the preceding sentence, in
the event of any such acceleration or tender of payment of such indebtedness
occurs or is made on or prior to the first (1st) anniversary of the date of this
Note, there shall also then be immediately due and payable an additional
prepayment fee of three percent (3%) of the principal balance of this Note. The
term “Yield Maintenance Premium” shall mean an amount equal to the greater of
(A) two percent (2.0%) of the principal amount being prepaid, and (B) the
present value of a series of payments each equal to the Payment Differential (as
hereinafter defined) and payable on each Payment Date over the remaining
original term of this Note and on the Maturity Date, discounted at the
Reinvestment Yield (as hereinafter defined) for the number of months remaining
as of the date of such prepayment to each such Payment Date and the Maturity
Date. The term “Payment Differential” shall mean an amount equal to (i) the Note
Rate less the Reinvestment Yield, divided by (ii) twelve (12) and multiplied by
(iii) the principal sum outstanding under this Note after application of the
constant monthly payment due under this Note on the date of such prepayment,
provided that the Payment Differential shall in no event be less than zero. The
term “Reinvestment Yield” shall mean an amount equal to the lesser of (i) the
yield on the U.S. Treasury issue (primary issue) with a maturity date closest to
the Maturity Date, or (ii) the yield on the U.S. Treasury issue (primary issue)
with a term equal to the remaining average life of the indebtedness evidenced by
this Note, with each such yield being based on the bid price for such issue as
published in the Wall Street Journal on the date that is fourteen (14) days
prior to the date of such prepayment (or, if such bid price is not published on
that date, the next preceding date on which such bid price is so published) and
converted to a monthly compounded nominal yield. In the event that any
prepayment fee is due hereunder, Lender shall deliver to Borrower a statement
setting forth the amount and determination of the prepayment fee, and, provided
that Lender shall have in good faith applied the formula described above,
Borrower shall not have the right to challenge the calculation or the method of
calculation set forth in any such statement in the absence of manifest error,
which calculation may be made by Lender on any day during the fifteen (15) day
period preceding the date of such prepayment. Lender shall not be obligated or
required to have actually reinvested the prepaid principal balance at the
Reinvestment Yield or otherwise as a condition to receiving the prepayment fee.
 
(c) Partial prepayments of this Note shall not be permitted, except for partial
prepayments resulting from Lender’s election to apply insurance or condemnation
proceeds to reduce the outstanding principal balance of this Note as provided in
the Security Instrument, in which event no prepayment fee or premium shall be
due unless, at the time of either Lender’s receipt of such proceeds or the
application of such proceeds to the outstanding principal balance of this Note,
an Event of Default exists, which Event of Default is unrelated to the
applicable casualty or condemnation, in which event the applicable prepayment
fee or premium shall be due and payable based upon the amount of the prepayment.
No notice of prepayment shall be required under the circumstances specified in
the preceding sentence. No principal amount repaid may be reborrowed. Any such
partial prepayments of principal shall be applied to the unpaid principal
balance evidenced hereby but such application shall not reduce the amount of the
fixed monthly installments required to be paid pursuant to Section 1.2 above.
Except as otherwise expressly provided in this Section, the prepayment fees
provided above shall be due, to the extent permitted by applicable law, under
any and all circumstances where all or any portion of this Note is paid prior to
the Maturity Date, whether such prepayment is voluntary or involuntary,
including, without limitation, if such prepayment results from Lender’s exercise
of its rights upon the occurrence of an Event of Default and acceleration of the
Maturity Date of this Note (irrespective of whether foreclosure proceedings have
been commenced), and shall be in addition to any other sums due hereunder or
under any of the other Loan Documents. No tender of a prepayment of this Note
with respect to which a prepayment fee is due shall be effective unless such
prepayment is accompanied by the applicable prepayment fee.
 
-3-

--------------------------------------------------------------------------------


(d) i) On any Payment Date on or after the earlier to occur of (x) three (3)
years following the first Payment Date hereunder, and (y) the day immediately
following the date which is two (2) years after the “startup day,” within the
meaning of Section 860G(a) (9) of the Internal Revenue Code of 1986, as amended
from time to time or any successor statute (the “Code”), of a “real estate
mortgage investment conduit,” within the meaning of Section 860D of the Code (a
“REMIC Trust”), that holds this Note, and provided no Event of Default has
occurred and is continuing hereunder or under any of the other Loan Documents,
at Borrower’s option, Lender shall cause the release of the Property from the
lien of the Security Instrument and the other Loan Documents (a “Defeasance”)
upon the satisfaction of the following conditions:
 
(A) Borrower shall give not more than ninety (90) days’ or less than thirty (30)
days’ prior written notice to Lender specifying the date Borrower intends for
the Defeasance to be consummated (the “Release Date”), which date shall be a
Payment Date.
 
(B) All accrued and unpaid interest and all other sums due under this Note and
under the other Loan Documents up to and including the Release Date shall be
paid in full on or prior to the Release Date.
 
(C) Borrower shall deliver to Lender on or prior to the Release Date:
 
(1) a sum of money in immediately available funds (the “Defeasance Deposit”)
which shall be sufficient to enable Lender to purchase, through means and
sources customarily employed and available to Lender, or at the election of
Borrower to enable a third party defeasance company selected by Borrower and
reasonably acceptable to Lender to purchase on behalf of Lender, for the account
of Borrower, (x) direct, non-callable, fixed rate obligations of the United
States of America or (y) non-callable, fixed rate obligations, other than U.S.
Treasury Obligations, that are “government securities” within the meaning of
Section 2(a)(16) of the Investment Company Act of 1940, as amended, that provide
for payments prior, but as close as possible, to all successive monthly Payment
Dates occurring after the Release Date and to the Lockout Expiration Date, with
each such payment being equal to or greater than the amount of the corresponding
installment of principal and/or interest required to be paid under this Note
(including, but not limited to, the scheduled outstanding principal balance of
the Loan due on the Maturity Date based upon payments of principal and interest
through the Lockout Expiration Date) for the balance of the term hereof (the
“Defeasance Collateral”), each of which shall be duly endorsed by the holder
thereof as directed by Lender or accompanied by a written instrument of transfer
in form and substance satisfactory to Lender in its sole discretion (including,
without limitation, such instruments as may be required by the depository
institution holding such securities or the issuer thereof, as the case may be,
to effectuate book-entry transfers and pledges through the book-entry facilities
of such institution) in order to perfect upon the delivery of the Defeasance
Security Agreement (as hereinafter defined) the first priority security interest
in the Defeasance Collateral in favor of Lender in conformity with all
applicable state and federal laws governing granting of such security interests.
 
-4-

--------------------------------------------------------------------------------


(2) a pledge and security agreement, in form and substance reasonably
satisfactory to Lender, creating a first priority security interest in favor of
Lender in the Defeasance Collateral (the “Defeasance Security Agreement”);
 
(3) a certificate of Borrower certifying that all of the requirements set forth
in this subsection 1.5(d)(i) have been satisfied or waived;
 
(4) one or more opinions of counsel for Borrower in form and substance and
delivered by counsel which would be reasonably satisfactory to Lender stating,
among other things, that (i) Lender has a perfected first priority security
interest in the Defeasance Collateral and that the Defeasance Security Agreement
is enforceable against Borrower in accordance with its terms (subject to
creditors rights and bankruptcy), (ii) in the event of a bankruptcy proceeding
or similar occurrence with respect to Borrower, none of the Defeasance
Collateral nor any proceeds thereof will be property of Borrower’s estate under
Section 541 of the U.S. Bankruptcy Code, as amended, or any similar statute and
the grant of security interest therein to Lender shall not constitute an
avoidable preference under Section 547 of the U.S. Bankruptcy Code, as amended,
or applicable state law, (iii) the release of the lien of the Security
Instrument and the pledge of Defeasance Collateral will not directly or
indirectly result in or cause any REMIC Trust that then holds this Note to fail
to maintain its status as a REMIC Trust and (iv) the defeasance will not cause
any REMIC Trust to be an “investment company” under the Investment Company Act
of 1940;
 
-5-

--------------------------------------------------------------------------------


(5) evidence in writing from any applicable Rating Agency (as defined in the
Security Instrument) to the effect that the Defeasance will not result in a
downgrading, withdrawal or qualification of the respective ratings in effect
immediately prior to such Defeasance for any Securities (as hereinafter defined)
issued in connection with the securitization which are then outstanding;
provided, however, no evidence from a Rating Agency shall be required if this
Note does not meet the then-current review requirements of such Rating Agency.
 
(6) a certificate in form and scope acceptable to Lender in its reasonable
discretion from an independent accountant reasonably acceptable to Lender
certifying that the Defeasance Collateral will generate amounts sufficient to
make all payments of principal and interest due under this Note (including the
scheduled outstanding principal balance of the Loan due on the Maturity Date);
 
(7) Borrower and any guarantor or indemnitor of Borrower’s obligations under the
Loan Documents for which Borrower has personal liability executes and delivers
to Lender such documents and agreements as Lender shall reasonably require to
evidence and effectuate the ratification of such personal liability and guaranty
or indemnity, respectively for any acts, omissions, liabilities or obligations
arising on or prior to the Release Date;
 
(8) such other certificates, documents or instruments as Lender may reasonably
require; and
 
(9) payment of all reasonable fees, costs, expenses and charges actually
incurred by Lender in connection with the Defeasance of the Property and the
purchase of the Defeasance Collateral, including, without limitation, all
reasonable legal fees and costs and expenses incurred by Lender or its agents in
connection with release of the Property, review of the proposed Defeasance
Collateral and preparation of the Defeasance Security Agreement and related
documentation, any revenue, documentary, stamp, intangible or other taxes,
charges or fees due in connection with transfer of the Note, assumption of the
Note, or substitution of collateral for the Property shall be paid on or before
the Release Date. Without limiting Borrower’s obligations with respect thereto,
Lender shall be entitled to deduct all such fees, costs, expenses and charges
from the Defeasance Deposit to the extent of any portion of the Defeasance
Deposit which exceeds the amount necessary to purchase the Defeasance
Collateral.
 
(D) In connection with the Defeasance Deposit, unless Borrower shall make
satisfactory arrangements with a third party provider reasonably acceptable to
Lender, Borrower hereby authorizes and directs Lender using the means and
sources customarily employed and available to Lender to use the Defeasance
Deposit to purchase for the account of Borrower the Defeasance Collateral.
Furthermore, the Defeasance Collateral shall be arranged such that payments
received from such Defeasance Collateral shall be paid directly to Lender to be
applied on account of the indebtedness of this Note. Any part of the Defeasance
Deposit in excess of the amount necessary to purchase the Defeasance Collateral
and to pay the other and related costs Borrower is obligated to pay under this
Section 1.5 shall be promptly refunded to Borrower.
 
-6-

--------------------------------------------------------------------------------


(ii) Upon compliance with the requirements of subsection 1.5(d)(i), the entire
Property, shall be released from the lien of the Security Instrument and the
other Loan Documents, and the Defeasance Collateral shall constitute collateral
which shall secure this Note, and all other obligations under the Loan
Documents. Lender will, at Borrower’s expense, execute and deliver any
agreements reasonably requested by Borrower to release the lien of the Security
Instrument from the Property.
 
(iii) Upon the release of the Property in accordance with this Section 1.5(d),
Borrower shall assign all its obligations and rights under this Note, together
with the pledged Defeasance Collateral, to a newly created successor entity
which complies with the terms of Section 2.29 of the Security Instrument
designated by Lender in its sole discretion. Such successor entity shall execute
an assumption agreement in form and substance satisfactory to Lender in its sole
discretion pursuant to which it shall assume Borrower’s obligations under this
Note and the Defeasance Security Agreement. As conditions to such assignment and
assumption, Borrower shall (x) deliver to Lender an opinion of counsel in form
and substance satisfactory to a prudent lender and delivered by counsel
satisfactory to a prudent lender stating, among other things, that such
assumption agreement is enforceable against Borrower and such successor entity
in accordance with its terms and that this Note and the Defeasance Security
Agreement as so assumed, are enforceable against such successor entity in
accordance with their respective terms, and (y) pay all costs and expenses
(including, but not limited to, legal fees) incurred by Lender or its agents in
connection with such assignment and assumption (including, without limitation,
the review of the proposed transferee and the preparation of the assumption
agreement and related documentation). Upon an assumption of the Note in case of
full defeasance, Borrower and any guarantor shall be relieved of its obligations
hereunder, under the other Loan Documents other than as specified in Section
1.5(d)(i)(C)(7) above and under the Defeasance Security Agreement (or other
Defeasance document).
 
Section 1.6 Security. The indebtedness evidenced by this Note and the
obligations created hereby are secured by, among other things, that certain deed
of trust of even date herewith (the “Security Instrument”). The Security
Instrument, together with this Note and all other documents to or of which
Lender is a party or beneficiary now or hereafter evidencing, securing,
guarantying, modifying or otherwise relating to the indebtedness evidenced
hereby, are herein referred to collectively as the “Loan Documents”. All terms
not otherwise defined herein shall have the meanings ascribed to such terms in
the Security Instrument. All of the terms and provisions of the Loan Documents
are incorporated herein by reference. Some of the Loan Documents are to be filed
for record on or about the date hereof in the appropriate public records.
 
-7-

--------------------------------------------------------------------------------


ARTICLE II

 
DEFAULT
 
Section 2.1 Events of Default. It is hereby expressly agreed that should any
default occur in the payment of principal or interest as stipulated above and
such payment is not made on the date such payment is due, or should any other
default occur under any other Loan Document and not be cured within any
applicable grace, cure or notice period (if any), then an Event of Default (an
“Event of Default”) shall exist hereunder, and in such event the indebtedness
evidenced hereby, including all sums advanced or accrued hereunder or under any
other Loan Document, and all unpaid interest accrued thereon, shall, at the
option of Lender and without notice to Borrower, at once become due and payable
and may be collected forthwith, whether or not there has been a prior demand for
payment and regardless of the stipulated date of maturity.
 
Section 2.2 Late Charges. In the event that any payment (other than the final
payment due on the Maturity Date) is not received by Lender on the date when due
(subject to any applicable grace period), then, in addition to any default
interest payments due hereunder, Borrower shall also pay to Lender a late charge
in an amount equal to five percent (5%) of the amount of such overdue payment.
 
Section 2.3 Default Interest Rate. So long as any Event of Default exists
hereunder or under any other Loan Document, regardless of whether or not there
has been an acceleration of the indebtedness evidenced hereby, and at all times
after maturity of the indebtedness evidenced hereby (whether by acceleration or
otherwise), interest shall accrue on the outstanding principal balance of this
Note, from the date due until the date credited, at a rate per annum equal to
five percent (5%) in excess of the Note Rate, or, if such increased rate of
interest may not be collected under applicable law, then at the maximum rate of
interest, if any, which may be collected from Borrower under applicable law (as
applicable, the “Default Interest Rate”), and such default interest shall be
immediately due and payable.
 
Section 2.4 Borrower’s Agreements. Borrower acknowledges that it would be
extremely difficult or impracticable to determine Lender’s actual damages
resulting from any late payment or default, and such late charges and default
interest are reasonable estimates of those damages and do not constitute a
penalty. The remedies of Lender in this Note or in the Loan Documents, or at law
or in equity, shall be cumulative and concurrent, and to the extent permitted by
applicable law may be pursued singly, successively or together, in Lender’s
discretion.
 
Section 2.5 Borrower to Pay Costs. In the event that this Note, or any part
hereof, is collected by or through an attorney-at-law, Borrower agrees to pay
all costs of collection, including, but not limited to, reasonable attorneys’
fees.
 
Section 2.6 Exculpation. Notwithstanding anything to the contrary contained in
this Note or the other Loan Documents, the obligations of Borrower hereunder
shall be non-recourse except with respect to the Property and as otherwise
provided in Section 18.32 of the Security Instrument, the terms of which are
incorporated herein.
 
-8-

--------------------------------------------------------------------------------


ARTICLE III

 
GENERAL CONDITIONS
 
Section 3.1 No Waiver; Amendment. No failure to accelerate the indebtedness
evidenced hereby by reason of default hereunder, acceptance of a partial or past
due payment, or indulgences granted from time to time shall be construed (i) as
a novation of this Note or as a reinstatement of the indebtedness evidenced
hereby or as a waiver of such right of acceleration or of the right of Lender
thereafter to insist upon strict compliance with the terms of this Note, or (ii)
to prevent the exercise of such right of acceleration or any other right granted
hereunder or by any applicable laws; and to the fullest extent permitted by law,
Borrower hereby expressly waives the benefit of any statute or rule of law or
equity now provided, or which may hereafter be provided, which would produce a
result contrary to or in conflict with the foregoing. No extension of the time
for the payment of this Note or any installment due hereunder made by agreement
with any person now or hereafter liable for the payment of this Note shall
operate to release, discharge, modify, change or affect the original liability
of Borrower under this Note, either in whole or in part, unless Lender agrees
otherwise in writing. This Note may not be changed orally, but only by an
agreement in writing signed by the party against whom enforcement of any waiver,
change, modification or discharge is sought.
 
Section 3.2 Waivers. Presentment for payment, demand, protest and notice of
demand, protest and nonpayment and all other notices are hereby waived by
Borrower. Borrower hereby further waives and renounces, to the fullest extent
permitted by law, all rights to the benefits of any moratorium, reinstatement,
marshaling, forbearance, valuation, stay, extension, redemption, appraisement,
exemption and homestead now or hereafter provided by the Constitution and laws
of the United States of America and of each state thereof, both as to itself and
in and to all of its property, real and personal, against the enforcement and
collection of the obligations evidenced by this Note or the other Loan
Documents.
 
Section 3.3 Limit of Validity. The provisions of this Note and of all agreements
between Borrower and Lender, whether now existing or hereafter arising and
whether written or oral, including, but not limited to, the Loan Documents, are
hereby expressly limited so that in no contingency or event whatsoever, whether
by reason of demand or acceleration of the maturity of this Note or otherwise,
shall the amount contracted for, charged, taken, reserved, paid or agreed to be
paid (“Interest”) to Lender for the use, forbearance or detention of the money
loaned under this Note exceed the maximum amount permissible under applicable
law. If, from any circumstance whatsoever, performance or fulfillment of any
provision hereof or of any agreement between Borrower and Lender shall, at the
time performance or fulfillment of such provision shall be due, exceed the limit
for Interest prescribed by law or otherwise transcend the limit of validity
prescribed by applicable law, then, ipso facto, the obligation to be performed
or fulfilled shall be reduced to such limit, and if, from any circumstance
whatsoever, Lender shall ever receive anything of value deemed Interest by
applicable law in excess of the maximum lawful amount, an amount equal to any
excessive Interest shall be applied to the reduction of the principal balance
owing under this Note in the inverse order of its maturity (whether or not then
due) or, at the option of Lender, be paid over to Borrower, and not to the
payment of Interest. All Interest (including any amounts or payments judicially
or otherwise under the law deemed to be Interest) contracted for, charged,
taken, reserved, paid or agreed to be paid to Lender shall, to the extent
permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full term of this Note, including any extensions and renewals
hereof until payment in full of the principal balance of this Note so that the
Interest thereon for such full term will not exceed at any time the maximum
amount permitted by applicable law. To the extent United States federal law
permits a greater amount of interest than is permitted under the law of the
State in which the Property is located, Lender will rely on United States
federal law for the purpose of determining the maximum amount permitted by
applicable law. Additionally, to the extent permitted by applicable law now or
hereafter in effect, Lender may, at its option and from time to time, implement
any other method of computing the maximum lawful rate under the law of the State
in which the Property is located or under other applicable law by giving notice,
if required, to Borrower as provided by applicable law now or hereafter in
effect. This Section 3.3 will control all agreements between Borrower and
Lender.
 
-9-

--------------------------------------------------------------------------------


Section 3.4 Use of Funds. Borrower hereby warrants, represents and covenants
that no funds disbursed hereunder shall be used for personal, family or
household purposes.
 
Section 3.5 Unconditional Payment. Subject to Section 2.6 above, Borrower is and
shall be obligated to pay principal, interest and any and all other amounts
which become payable hereunder or under the other Loan Documents absolutely and
unconditionally and without any abatement, postponement, diminution or deduction
and without any reduction for counterclaim or setoff. In the event that at any
time any payment received by Lender hereunder shall be deemed by a court of
competent jurisdiction to have been a voidable preference or fraudulent
conveyance under any bankruptcy, insolvency or other debtor relief law, then the
obligation to make such payment shall survive any cancellation or satisfaction
of this Note or return thereof to Borrower and shall not be discharged or
satisfied with any prior payment thereof or cancellation of this Note, but shall
remain a valid and binding obligation enforceable in accordance with the terms
and provisions hereof, and such payment shall be immediately due and payable
upon demand.
 
Section 3.6 Governing Law. This Note shall be governed by and construed in
accordance with the laws of the State of Nebraska and the applicable laws of the
United States of America. Borrower hereby irrevocably submits to the
jurisdiction of any court of competent jurisdiction located in the State of
Nebraska in connection with any proceeding out of or relating to this Note.
 
Section 3.7 Waiver of Jury Trial. BORROWER, TO THE FULL EXTENT PERMITTED BY LAW,
HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, AFTER CONSULTATION WITH
COMPETENT COUNSEL, WAIVES, RELINQUISHES AND FOREVER FORGOES THE RIGHT TO A TRIAL
BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY WAY
RELATING TO THE DEBT EVIDENCED BY THIS NOTE OR ANY CONDUCT, ACT OR OMISSION OF
LENDER OR BORROWER, OR ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS, PARTNERS,
MEMBERS, EMPLOYEES, AGENTS OR ATTORNEYS, OR ANY OTHER PERSONS AFFILIATED WITH
LENDER OR BORROWER, IN EACH OF THE FOREGOING CASES, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE.
 
-10-

--------------------------------------------------------------------------------


ARTICLE IV

 
MISCELLANEOUS PROVISIONS
 
Section 4.1 Successors and Assigns; Joint and Several; Interpretation. The terms
and provisions hereof shall be binding upon and inure to the benefit of Borrower
and Lender and their respective heirs, executors, legal representatives,
successors, successors in title and assigns, whether by voluntary action of the
parties or by operation of law. As used herein, the terms “Borrower” and
“Lender” shall be deemed to include their respective heirs, executors, legal
representatives, successors, successors in title and assigns, whether by
voluntary action of the parties or by operation of law. If Borrower consists of
more than one person or entity, each shall be jointly and severally liable to
perform the obligations of Borrower under this Note. All personal pronouns used
herein, whether used in the masculine, feminine or neuter gender, shall include
all other genders; the singular shall include the plural and vice versa. Titles
of articles and sections are for convenience only and in no way define, limit,
amplify or describe the scope or intent of any provisions hereof. Time is of the
essence with respect to all provisions of this Note. This Note and the other
Loan Documents contain the entire agreements between the parties hereto relating
to the subject matter hereof and thereof and all prior agreements relative
hereto and thereto which are not contained herein or therein are terminated.
 
Section 4.2 Taxpayer Identification. Borrower’s Tax Identification Number is
20-5956155.
 
Section 4.3 State Specific Provisions. A credit agreement must be in writing to
be enforceable under Nebraska law. To protect the Borrower and the Lender from
any misunderstandings or disappointments, any contract, promise, undertaking, or
offer to forbear repayment of money or to make any other financial accommodation
in connection with this loan of money or grant or extension of credit, or any
amendment of, cancellation of, waiver of, or substitution for any or all of the
terms or provisions of any instrument or document executed in connection with
this loan of money or grant or extension of credit, must be in writing to be
effective.
 
[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]


-11-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Borrower has executed this Note under seal as of the date
first written above.
 

       
LVP OAKVIEW STRIP CENTER LLC,
a Delaware limited liability company
 
   
   
    By:   /s/ David Lichtenstein  

--------------------------------------------------------------------------------

Name: David Lichtenstein
Title: President



--------------------------------------------------------------------------------


 

STATE OF NEBRASKA )   ) ss. COUNTY OF _____________ ) 

                                                                
The foregoing instrument was acknowledged before me this ______ day of December,
2006 by David Lichtenstein as President of LVP OAKVIEW STRIP CENTER LLC, a
Delaware limited liability company, on behalf of the limited liability company.
 
1-1

--------------------------------------------------------------------------------


 
ANNEX 1 TO $27,500,000.00 PROMISSORY NOTE
BY LVP OAKVIEW STRIP CENTER LLC
TO WACHOVIA BANK, NATIONAL ASSOCIATION
 
Payment Date
 
Scheduled Payment
2/11/2007
 
127,996.80
3/11/2007
 
115,610.02
4/11/2007
 
127,996.80
5/11/2007
 
123,867.88
6/11/2007
 
127,996.80
7/11/2007
 
123,867.88
8/11/2007
 
127,996.80
9/11/2007
 
127,996.80
10/11/2007
 
123,867.88
11/11/2007
 
127,996.80
12/11/2007
 
123,867.88
1/11/2008
 
127,996.80
2/11/2008
 
127,996.80
3/11/2008
 
119,738.95
4/11/2008
 
127,996.80
5/11/2008
 
123,867.88
6/11/2008
 
127,996.80
7/11/2008
 
123,867.88
8/11/2008
 
127,996.80
9/11/2008
 
127,996.80
10/11/2008
 
123,867.88
11/11/2008
 
127,996.80
12/11/2008
 
123,867.88
1/11/2009
 
127,996.80
2/11/2009
 
127,996.80
3/11/2009
 
115,610.02
4/11/2009
 
127,996.80
5/11/2009
 
123,867.88
6/11/2009
 
127,996.80
7/11/2009
 
123,867.88
8/11/2009
 
127,996.80
9/11/2009
 
127,996.80
10/11/2009
 
123,867.88
11/11/2009
 
127,996.80
12/11/2009
 
123,867.88
1/11/2010
 
127,996.80
2/11/2010
 
127,996.80
3/11/2010
 
115,610.02
4/11/2010
 
127,996.80
5/11/2010
 
123,867.88
6/11/2010
 
127,996.80
7/11/2010
 
123,867.88
8/11/2010
 
127,996.80
9/11/2010
 
127,996.80
10/11/2010
 
123,867.88
11/11/2010
 
127,996.80
12/11/2010
 
123,867.88
1/11/2011
 
127,996.80
2/11/2011
 
127,996.80
3/11/2011
 
115,610.02
4/11/2011
 
127,996.80
5/11/2011
 
123,867.88
6/11/2011
 
127,996.80
7/11/2011
 
123,867.88
8/11/2011
 
127,996.80
9/11/2011
 
127,996.80
10/11/2011
 
123,867.88
11/11/2011
 
127,996.80
12/11/2011
 
123,867.88
1/11/2012
 
127,996.80

 
 
 

--------------------------------------------------------------------------------

 